           Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

___________________________________________

JERMAINE DELESTON,

               Plaintiff,                                CASE NO.: 1:19-cv-10740

               v.

MILK BURGER INC d/b/a Milk Burger,
and 148 BRUCKNER LLC,

            Defendants.
___________________________________________

                            COMPLAINT FOR INJUNCTIVE RELIEF

       Plaintiff, JERMAINE DELESTON (“Plaintiff”) by and through undersigned counsel, and

pursuant to the Federal Rules of Civil Procedure and all other applicable rules, statutes,

regulations and governing legal authorities, hereby files this Complaint and sues MILK

BURGER INC, a New York corporation, d/b/a Milk Burger, and 148 BRUCKNER LLC, a New

York limited liability company (collectively, hereinafter the “Defendants”) for injunctive relief,

attorney’s fees and costs, including but not limited to disbursements, court expenses and fees,

pursuant to 42 U.S.C. § 12181 et seq. (hereinafter “AMERICANS WITH DISABILITIES ACT”

or “ADA”) and the ADA Accessibility Guidelines 28 C.F.R. Part 36 (hereinafter “ADAAG”),

and for injunctive relief and damages, pursuant to the NEW YORK CITY HUMAN RIGHTS

LAW (“NYCHRL”), and the NEW YORK STATE HUMAN RIGHTS LAW (“NYSHRL”) and

alleges:

                                JURISDICTION AND VENUE

1. This is an action for declaratory and injunctive relief brought pursuant to Title III of the

   Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. This Court is vested with
         Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 2 of 14



   original jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and § 1343. This Court

   has supplemental jurisdiction over Plaintiff’s state law claims that arise out of the same

   nucleus of facts and circumstances as the subject federal claims.

2. Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 (B) in that the transaction

   or occurrence giving rise to this lawsuit occurred in New York.

3. The remedies provided by NYSHRL against discrimination are not exclusive and state

   administrative remedies do not need to be exhausted in connection with a lawsuit

   commenced pursuant to the Federal Civil Rights Act.

                                         THE PARTIES

4. At all times material hereto, Plaintiff was and is over the age of 18 years, sui juris, and was

   and is a resident of Bronx, New York, which is located within the Southern District of New

   York.

5. Plaintiff has at all material times suffered from a “qualified disability” under Title III of the

   ADA.

6. Plaintiff suffers from spinal muscular atrophy and uses a wheelchair for mobility.

7. Plaintiff also has a physical disability within the meaning of the laws of the State of New

   York.

8. The Defendants MILK BURGER INC, a New York corporation, d/b/a Milk Burger (“Milk

   Burger”), and 148 BRUCKNER LLC, a New York limited liability company (“148

   Bruckner”), are authorized to conduct, and are conducting, business within the State of New

   York.

9. Upon information and belief, Milk Burger is the lessee and/or operator of the real property,

   and the owner of the improvements where the Subject Facility is located, which is the subject



                                                 2
         Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 3 of 14



   of this lawsuit, the facility commonly referred to as Milk Burger (hereinafter the “Subject

   Facility”) located at 148 Bruckner Boulevard, Bronx, New York 10454 (hereinafter and

   heretofore referred to as “Subject Property”), which also maintains and controls the Subject

   Facility.

10. Upon information and belief, 148 Bruckner is the owner, lessor and/or operator of the real

   property, where the Subject Facility is located which is the subject of this lawsuit, the facility

   commonly referred to as Milk Burger, located at Subject Property, and also maintains and

   controls the Subject Facility. The Subject Facility is a place of “public accommodation” as

   that term is defined under the ADA; specifically, the Subject Facility is operated as a

   restaurant.

11. Prior to the commencement of this action, Plaintiff personally visited the Subject Property

   with the intention of using the Subject Facility; however, Plaintiff was denied full access to,

   and full enjoyment of the facilities at Subject Property and the Subject Facility, and/or any

   accommodations offered to the public therein in that Plaintiff was restricted and limited by

   his disabilities, and therefore suffered an injury in fact. That, Plaintiff continues to desire to

   visit the Subject Property and/or the Subject Facility in the future, but continues to be injured

   in that he is unable to and continues to be discriminated against due to the architectural

   barriers that remain at the Subject Facility, all in violation of the ADA, NYSHRL, and

   NYCHRL.

12. That all events giving rise to the instant action occurred in the City of New York, State of

   New York. Venue is proper in the Southern District of New York in that the Subject

   Property and Subject Facility are located in the State of New York, County of New York.




                                                 3
              Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 4 of 14



                               FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

13. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

       herein.

14. On or about July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C.

       § 12101, et seq.

15. Congress specifically found, inter alia, that:1

                 a. Some 43,000,000 Americans have one or more physical or mental disabilities, and

                    this number is increasing as the population as a whole is growing older;

                 b. Historically, society has tended to isolate and segregate individuals with

                    disabilities, and, despite some improvements, such forms of discrimination

                    against individuals with disabilities continue to be a serious and pervasive social

                    problem;

                 c. Individuals       with     disabilities       continually   encounter   various   forms   of

                    discrimination, including outright intentional exclusion, the discriminatory effects

                    of architectural, transportation, and communication barriers, overprotective rules

                    and policies, failure to make modifications to existing facilities and practices,

                    exclusionary qualification standards and criteria, segregation, and relegation to

                    lesser service, programs, activities, benefits, jobs, or other opportunities

                 d. Discrimination against individuals with disabilities persists in such critical areas

                    of employment, housing, public accommodations, education, transportation,

                    communication, recreation, institutionalization, health services, voting, and access

                    to public services; and,


1
    42 U.S.C. § 12101(a)(1) – (3), (5), and (9).

                                                              4
             Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 5 of 14



               e. The continuing existence of unfair and unnecessary discrimination and prejudice

                      denies people with disabilities the opportunity to compete on an equal basis and to

                      pursue those opportunities for which our free society is justifiably famous, and

                      costs the United States billions of dollars in unnecessary expenses resulting from

                      dependency and non-productivity.

16. Congress explicitly set forth the purpose of the ADA; to wit:2

               (i)       Provide a clear and comprehensive national mandate for the elimination of

                         discrimination against individuals with disabilities;

               (ii)      Provide a clear, strong, consistent, enforceable standards addressing

                         discrimination against individuals with disabilities; and,

               (iii)     Invoke the sweep of congressional authority, including the power to enforce

                         the fourteenth amendment and to regulate commerce, in order to address the

                         major areas of discrimination faced day-to-day by people with disabilities.

17. The congressional legislation provided commercial enterprises with a period of one and a

      half years from the enactment of the statute to implement the requirements imposed under the

      ADA.

18. The effective date of Title III of the ADA was January 26, 1992 (or January 26, 1993, if

      Defendant has 10 or fewer employees and gross receipts of $500,000.00 or less).3

19. Pursuant to 42 U.S.C. §1281(7) and 28 C.F.R. §36.104, the Subject Facility, which is subject

      to this action is a public accommodation because it provides good and services to the public.




2
    42 U.S.C. § 12101(b) (1)(2) and (4).
3
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                       5
             Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 6 of 14



20. Upon information and belief, the Subject Facility has begun operations, and/or has undergone

      substantial remodeling, repairs and/or alterations since January 26, 1992, and/or has

      sufficient income to make readily achievable accessibility modifications.

21. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department of

      Justice, Office of Attorney General, promulgated federal regulations to implement the

      requirements of the ADA (the “ADAAG”).4

22. Public accommodations were required to conform to these regulations by January 26, 1992

      (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

      $500,000.00 or less).5

23. The Subject Property and Subject Facility is legally required to be, but is not, in compliance

      with the ADA and/or ADAAG.

24. The Subject Property and Subject Facility are in violation under the ADA, 42 U.S.C. § 12181

      et seq. and 28 C.F.R. § 36.302 et. seq. in that the Defendants are discriminating against the

      Plaintiff, as a result of the following specific violations, which include, but are not limited to,

      the following:

               a. Inaccessible entrance at the Subject Facility.

               b. Failure to provide an accessible route to the Subject Facility, for navigation by a

                    wheelchair.

               c. Failure to provide an accessible means of egress, at the existing steps leading up

                    to the entrance of the Subject Facility, for navigation by a wheelchair, in that the

                    existing steps leading up to the entrance of the Subject Facility act as a barrier to

                    accessibility.


4
    28 C.F.R. Part 36.
5
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                      6
Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 7 of 14



 d. Non-compliant existing handrails at the steps leading to the entrance of the

    Subject Facility, in that the required handrail extensions are not provided at the

    existing handrails at the steps leading to the entrance of the Subject Facility.

 e. The required minimum maneuvering clearance is not provided at the entrance

    door of the Subject Facility.

 f. Failure to provide a compliant change in the floor level within the required

    maneuvering clearance at the entrance door of the Subject Facility, making the

    Subject Facility inaccessible to wheelchair bound patrons.

 g. Inaccessible service counter, in that the non-compliant height of the service

    counter exceeds the maximum height allowance.

 h. Inaccessible dining tables: the required minimum knee and toe clearance is not

    provided at the dining tables, and a minimum percentage of existing dining tables

    required to be accessible is not provided.

 i. The first of two dining counters is inaccessible: non-compliant height of the first

    of two dining counters exceeds the maximum height allowance, the required

    minimum knee and toe clearance is not provided at the first of two dining

    counters, and the portion of the first of two dining counters required to be

    accessible is not provided.

 j. The second of two dining counters is inaccessible: non-compliant height of the

    second of two dining counters exceeds the maximum height allowance, the

    required minimum knee and toe clearance is not provided at the second of two

    dining counters, and the portion of the second of two dining counters required to

    be accessible is not provided.



                                      7
         Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 8 of 14



          k. Failure to provide an accessible and compliant restroom in the Subject Facility in

              that the following violations were discovered during an inspection of the restroom

              in the Subject Facility:

                  i. Compliant signage identifying the restroom is not provided as required.

                 ii. Inaccessible restroom, in that the required minimum clear width is not

                     provided at the restroom door.

                 iii. Non-compliant door lock at the restroom door requires twisting of the

                     wrist.

                 iv. Inaccessible light switch in the restroom, in that the non-compliant height

                     of the light switch in the restroom exceeds the maximum height

                     allowance.

                 v. Inaccessible water closet in the restroom, in that the required minimum

                     clearance is not provided at the water closet in the restroom.

                 vi. The required grab bars are not provided on the rear and side walls of the

                     water closet in the restroom.

                vii. Non-compliant distance of the water closet from the side wall in the

                     restroom.

               viii. Inaccessible lavatory in the restroom, in that the required minimum knee

                     and toe clearance is not provided at the lavatory in the restroom.

25. Plaintiff has attempted to access the Subject Property and Subject Facility, but has been

   precluded from accessing the Subject Property and Subject Facility, because of his

   disabilities; specifically, Plaintiff was precluded by physical barriers to access, dangerous

   conditions, and ADA violations existing upon the Subject Property and Subject Facility.



                                               8
         Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 9 of 14



   These violations, which include but are not limited to those enumerated herein, prohibit

   Plaintiff from accessing the Subject Property and Subject Facility, and/or the goods, services,

   facilities, privileges, advantages and/or accommodations offered therein.

26. Remediating the ADA and/or ADAAG violations set forth herein is both technically feasible

   and readily achievable.

27. Plaintiff intends to visit the Subject Property and Subject Facility, again in the future

   (immediately upon Defendants’ compliance with an Order of this Court requiring that

   Defendants remedy the subject ADA violations) in order to utilize all of the goods, services,

   facilities, privileges, advantages and/or accommodations offered at the Subject Property and

   Subject Facility; however, in light of his disability, unless and until the Subject Property and

   Subject Facility, is brought into compliance with the ADA, Plaintiff will remain unable to

   fully, properly, and safely access the Subject Property and Subject Facility, and/or the goods,

   services, facilities, privileges, advantages and/or accommodations offered therein.

28. As a result of the foregoing, Defendants have discriminated against, and continue to

   discriminate against the Plaintiff, and others similarly situated, by denying access to, and full

   and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

   accommodations of the Subject Property and/or Subject Facility. Defendants’ discrimination

   is specifically prohibited by 42 U.S.C. § 12182, et seq.

29. Moreover, Defendants will continue to discriminate against Plaintiff, and others similarly

   situated, until it is compelled by this Court to remove all physical barriers upon the Subject

   Property and Subject Facility, which violate the ADA and/or ADAAG, including but not

   limited to those specifically set forth herein, and to make the Subject Property and Subject

   Facility, accessible to and usable by persons with disabilities, including Plaintiff.



                                                 9
            Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 10 of 14



30. Plaintiff is without adequate remedy at law, and is suffering irreparable harm, and reasonably

      anticipates that he will continue to suffer irreparable harm unless and until Defendants are

      required to remove the physical barriers, dangerous conditions, and ADA and/or ADAAG

      violations that exist upon the Subject Property and Subject Facility, including but not limited

      to those set forth herein.

31. This Court is vested with authority to grant injunctive relief sought by Plaintiff herein,

      including entry of an order requiring alteration and modification of the Subject Property and

      Subject Facility, so as to make readily accessible to and useable by individuals with

      disabilities, including but not limited to Plaintiff to the extent required by ADA and/or

      ADAAG.

32. Plaintiff has been obligated to retain the undersigned counsel for the filing and prosecution of

      this action, and has agreed to pay counsel reasonable attorney’s fees, costs, and litigation

      expenses, all of which are recoverable against the Defendants.6

                                    SECOND CAUSE OF ACTION
                                   VIOLATIONS OF THE NYSHRL

33. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

      herein.

34. The New York State Human Rights Law provides:

                   It shall be an unlawful discriminatory practice for any person,
                   being the owner, lessee, proprietor, manager, superintendent, agent
                   or employee of any place of public accommodation...because of
                   the … disability … of any person, directly or indirectly, to refuse,
                   withhold from or deny to such person any of the accommodations,
                   advantages, facilities or privileges thereof … to the effect that any
                   of the accommodations, advantages, facilities and privileges of any
                   such place shall be refused, withheld from or denied to any person
                   on account of … disability … 7

6
    42 U.S.C. §§ 12205, 12117
7
    NYS Exec. Law § 296 (2) (a).

                                                    10
           Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 11 of 14




35. The Subject Property and Subject Facility is a place of public accommodation as defined by

      the NYSHRL.

36. Plaintiff visited the Subject Property and Subject Facility and encountered architectural

      barriers as described herein.

37. By maintaining architectural barriers that discriminate against people with disabilities

      through the actions described above, Defendants have, directly or indirectly, refused,

      withheld, and/or denied to Plaintiff, because of his disability, the accommodations,

      advantages, facilities or privileges thereof provided at the Subject Property and Subject

      Facility. Failure on the part of Defendants to act to identify and remove barriers can be

      construed as an act of “negligent per se.”

38. Plaintiff has been damaged and will continue to be damaged by this discrimination as more

      fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to N.Y.

      Exec. Law §297, including for damages pursuant to § 297(9) thereof.

                                     THIRD CAUSE OF ACTION
                                   VIOLATIONS OF THE NYCHRL

39. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

      herein.

40. The NYCHRL provides:

                  It shall be an unlawful discriminatory practice for any person, being the owner,
                  lessee, proprietor, manager, superintendent, agent or employee of any place or
                  provider of public accommodation because of the actual or
                  perceived…disability…of any person, directly or indirectly, to refuse, withhold
                  from or deny to such person any of the accommodations, advantages, facilities or
                  privileges thereof…to the effect that any of the accommodations, advantages,
                  facilities and privileges of any such place or provider shall be refused, withheld
                  from or denied to any person on account of …disability…8


8
    NYC Admin Code § 8-107(4)(a)

                                                   11
        Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 12 of 14




41. Defendants are in violation of the NYCHRL by denying the Plaintiff full and safe access to

   all the accommodations, benefits and services of Defendants’ Property and Subject Facility.

                              ATTORNEYS’ FEES AND COSTS

42. Plaintiff has been obligated to retain the undersigned attorneys for purposes of filing and

   prosecuting this lawsuit. Pursuant to the ADA and NYCHRL, Plaintiff is entitled to have his

   reasonable attorneys’ fees, costs and expenses paid by the Defendants.

43. Plaintiff respectfully requests a judgment pursuant to N.Y. Exec. Law § 297, including

   compensatory damages contemplated by § 297(9)

                                           DAMAGES

44. Plaintiff demands One Thousand Dollars ($1,000.00) in compensatory damages based on

   Defendants’ violation of the NYSHRL and the NYCHRL.

                                    INJUNCTIVE RELIEF

45. Plaintiff will continue to experience unlawful discrimination because of Defendants’ failure

   to comply with the ADA, the NYSHRL and NYCHRL.

46. Pursuant to 42 U.S.C. § 12188, this Honorable Court is vested with the authority to grant

   injunctive relief in favor of the Plaintiff, including but not limited to the issuance of an Order

   to alter the Subject Property and Subject Facility so that they are made readily accessible to,

   and useable by, all individuals with disabilities, including Plaintiff, as required pursuant to

   the ADA, the NYSHRL, NYCHRL, and closing the facilities until the requisite modifications

   are complete.

47. Therefore, injunctive relief is necessary to order Defendants to alter and modify their place of

   public accommodation, their policies, business practices, operations and procedures.




                                                12
         Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 13 of 14



48. Injunctive relief is also necessary to make the Subject Premises readily accessible and

   useable by Plaintiff in accordance with the ADA, the NYSHRL and the NYCHRL.

       WHEREFORE, Plaintiff hereby demands judgment against the Defendants, jointly and

severally, and requests the following injunctive and declaratory relief:

               a) A declaration that the Subject Property and Subject Facility owned, leased,

                   operated, controlled and/or administrative by Defendants are in violation of

                   the ADA, the NYSHRL and the NYCHRL;

               b) An Order requiring Defendants to evaluate and neutralize their policies,

                   practices and procedures towards individuals with disabilities, for such

                   reasonable time to allow the Defendants to undertake and complete corrective

                   procedures to Subject Property and the Subject Facility;

               c) An Order requiring Defendants undertake and complete a program of

                   corrective remodeling, reconstruction, and other such actions as may be

                   necessary, to remediate and eliminate all ADA and ADAAG violations found

                   at trial to be present upon the Subject Property and the Subject Facility;

               d) An Order requiring Defendants to alter their facilities and amenities to make

                   them accessible to and useable by individuals with disabilities as required

                   pursuant to Title III of the ADA, the ADAAG, and by NYSHRL and the

                   NYCHRL;

               e) Requiring that the Subject Facility be closed to the general public until such

                   time as it complies with all ADA, ADAAG, NYSHRL and the NYCHRL

                   requirements, including but not limited to complete remediation of physical

                   barriers to access on the Subject Property and the Subject Facility;



                                                13
       Case 1:19-cv-10740-PGG Document 1 Filed 11/20/19 Page 14 of 14



            f) An Order issuing a permanent injunction ordering Defendants to close the

                Subject Premises and cease all business until Defendants remove all violations

                under the ADA, NYSHRL and the NYCHRL, including but not limited to the

                violations set forth herein;

            g) An award of reasonable attorneys’ fees, costs, disbursements and other

                expenses associated with this action, in favor of the Plaintiff;

            h) An award of damages in favor of Plaintiff in the maximum amount permitted

                by the NYSHRL and/or NYCHRL, as well as, compensatory and punitive

                damages; and

            i) For such other and further relief that this Court deems just, necessary and

                proper.



Dated: November 20, 2019                            Respectfully Submitted,
                                                    Bashian & Papantoniou, P.C.
                                                    Attorneys for Plaintiff
                                                    500 Old Country Road, Ste. 302
                                                    Garden City, NY 11530
                                                    Tel: (516) 279-1554
                                                    Fax: (516) 213-0339

                                                    By: /s/ Erik M. Bashian, Esq.
                                                    ERIK M. BASHIAN, ESQ. (EB7326)
                                                    eb@bashpaplaw.com




                                               14
